 

U-Vend, Inc. 8-K [uvnd-8k_063016.htm]

Exhibit 10.44

June 30, 2016

Mr. Raymond Meyers

Chief Executive Officer

U-Vend, Inc.

1507 7th Street, #425

Santa Monica, CA 90401

Dear Mr. Meyers:

As of June 30, 2016, the balance of funds owed to you through earned payroll and
associated benefits, as specified in your employment agreement, totaled
approximately $405,000. On that date, you had requested repayment of $270,000 of
the outstanding balance in newly issued common stock of the Company, which the
Company’s Board of Directors unanimously approved.  You and the Company agreed
to the following terms regarding this debt to equity conversion:

  1. Amount converted: $270,000   2. Conversion share price: $0.17   3. Shares
delivered: 1,590,171   4. Approximate remaining balance of debt owed
you:  $135,000

By signing below you are signifying your acceptance of the above listed terms of
conversion.

  Sincerely,       /s/ Paul Neelin       Paul Neelin   Secretary   U-Vend, Inc.

Accepted:

/s/ Raymond Meyers

Raymond Meyers 

 

